*67Dissenting Opinion
by Mr. Justice Cohen:
The complaint alleges that the County of Bucks by resolution condemned plantiff’s land for park purposes. It further alleges that the Board of Commissioners agreed by resolution to pay plaintiff $70,000 for this land. Plaintiff now seeks in equity the $70,-000 agreed upon. I fail to see how equity has jurisdiction in this case. Plaintiff has either an adequate remedy at law in an action of assumpsit for the $70,-000, or an adequate statutory remedy in eminent domain proceedings as provided by statute. In neither case does equity have jurisdiction. If there is an adequate remedy at law by an action in assumpsit upon the agreed damages for the condemnation, the chancellor would have jurisdiction to transfer this case to the law side. If there is an adequate statutory remedy before the board of view and court of common pleas, the chancellor would have no jurisdiction over this litigation and should have dismissed the complaint.